DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the substrate, electromagnetic layer, metal nanoplates must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 19-21, 25-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al (US 2016/0137865).
Re claim 15. (Original) An electromagnetic wave shielding film, comprising: a substrate [0035]; and an electromagnetic wave shielding layer (conductive film) coated on the substrate [0035], wherein the electromagnetic wave shielding layer comprises a plate-shaped laminated structure in which a plurality of metal nanoplates are stacked (Fig 1).
Re claim 19, wherein the metal comprises copper, silver, platinum, gold [0046], or a transition metal.
Re claim 20, wherein the plate-shaped laminated structure comprises pores, and the pores are formed by stacking one or more metal nanoparticles staggered with one another (Figs 1, 2).
Re claim 21, wherein the electromagnetic wave shielding layer comprises a plurality of plate-shaped laminated structures, and forms pores between adjacent plate-shaped laminated structures (Figs 1, 2).

Re claim 25, wherein the electromagnetic wave shielding layer has a thickness in the range of 50 nm to 500 m [0019].

Re claim 27, wherein the electromagnetic wave shielding film has a heat dissipation characteristic (function as claimed because the shielding film made of metal).
Re claim 28, a nano electrode comprising the electromagnetic wave shielding film [0066].
Re claim 29, wherein the nano electrode is a patterned electrode, and the patterning is formed by spraying a metal nanoplate on a substrate [0066].
Re claim 30, comprising: an electromagnetic wave shielding layer [0066], wherein the electromagnetic wave shielding layer comprises a plate-shaped laminated structure in which a plurality of metal nanoplates are stacked [0066](Figs 1, 2).
Re claim 31, wherein the plate-shaped laminated structure comprises pores, and the pores are formed by stacking one or more metal nanoplates staggered with each another (Figs 1, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2016/0137865) in view of Hood et al (US 2008/0315466).
Re claim 16, Kwon et al disclose an electromagnetic wave shielding film, comprising: an electromagnetic wave shielding layer comprising a polymer metal nanoplate composite [0010], [0011], 
Hood et al teach the use of polymer resin matrix [0034] for forming a shape memory. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use polymer resin matrix for the polymer of Kwon et al for forming a shape memory.

Claim 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2016/0137865) in view of Kim et al (US 2011/0262702).
The teaching as discussed above does not disclose wherein the metal of the metal nanoplate has a face-centered cubic structure (FCC)(re claim 17), wherein the plate-shaped plane of the metal nanoplate has a (111) crystal plane (re claim 18).
Kim et al teach the use of a metal of the metal nanoplate has a face-centered cubic structure (FCC)[0043], wherein the plate-shaped plane of the metal nanoplate has a (111) crystal plane [0043]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the FCC structure for the metal of Kwon et al for having optical properties.

Claim 22-24, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2016/0137865).
The teaching as discussed above does not disclose wherein the plate-shaped laminated structure has a porosity of 20% or more (re claim 22), wherein the metal nanoplate is stacked with a loading amount of 0.2-100 mg/cm2 (re claim 23), wherein the metal nanoplate is stacked with a coverage of 95% or more (re claim 24), wherein the nano electrode is stacked with a loading amount of 0.2-100 mg/cm2 (re claim 32), wherein the metal nanoplate is stacked with a coverage of 95% or more (re claim 33).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG V NGO/Primary Examiner, Art Unit 2847